Citation Nr: 0517137	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Salt Lake City Health Care 
System


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.

ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 determination of the Department of Veterans 
Affairs (VA), Salt Lake City Health Care System (agency or 
original jurisdiction or AOJ) that denied the veteran's 
application for enrollment in VA healthcare system as a 
Priority Group 8 veteran.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8.

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA health care system.  38 C.F.R. 
§ 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  
38 C.F.R. § 17.36(a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b) (2004).  

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c) (2004); see also 68 Fed. Reg. 
2,670-73 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in priority group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  

Under applicable regulation, a veteran may apply to be 
enrolled in the VA healthcare system at any time; however, a 
veteran who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d) (2004).

The pertinent facts in this case do not appear to be in 
dispute.  The duplicate MAS file shows that the veteran 
submitted a completed Application for Health Benefits in June 
2003.  The date of his signature on the application is June 
30, 2003.  In the application, the veteran acknowledged that 
he did not have a service-connected disability rating.  He 
also completed Section II of the application, providing 
information regarding his financial situation.  

Based upon his status as a nonservice-connected veteran and 
the financial information provided, the veteran was assigned 
to priority group 8.  In a June 2003 letter, the Salt Lake 
City Health Care System denied his application for enrollment 
on the basis that he was a nonservice-connected veteran whose 
annual income exceeded VA's means test threshold, and whose 
completed application for enrollment in the VA health care 
system was received after January 17, 2003.

The veteran appealed the AOJ's determination.  In his October 
2003 notice of disagreement and in his January 2004 
substantive appeal, he explained his belief that he had been 
promised by a recruiter prior to his enlistment that he would 
always have G.I. benefits including VA health care in 
appreciation for their service to the nation.  He asserted 
that the U.S. government was reneging on its part of a 
contractual obligation.

As set forth above, it is undisputed that the veteran's 
application in this matter was received subsequent to January 
17, 2003, and as a category 8 veteran he is ineligible for 
enrollment under the applicable regulation.  

The Board has also sympathetically considered the veteran's 
contentions to the effect that his appeal should be granted 
on the basis that all veterans should be afforded VA health 
care in appreciation for their service to the nation.  

The veteran's honorable military service is recognized and 
appreciated.  While the Board is sympathetic toward the 
veteran, it is bound by the law, and its decision is dictated 
by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because 
it might perceive the result to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment out 
of the United States Treasury which has not been provided for 
by Congress."  Smith v. Derwinski, 2Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Under the facts of this case, the applicable criteria are 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
light of the facts set forth above, therefore, the veteran's 
claim must be denied because of the lack of legal entitlement 
under the law.  

In that regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds 
that any deficiency in the VA's notice or development actions 
is harmless error.  Id.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


